The plaintiff, while climbing out of a subway excavation, where he had been working, was, as alleged, struck by a street surface car, thrown back into the excavation and injured. He brought an action against defendant and recovered a verdict for $3,500. Judgment reversed on the facts and a new trial granted, costs to abide the event, unless within ten days from the entry of the order herein the plaintiff stipulate that the verdict be reduced to $1,500; in which event the judgment, as so reduced, is unanimously affirmed, with costs. Lazansky, P. J., Hagarty, Tompkins and Johnston, JJ., concur; Davis, J., not voting.